Third District Court of Appeal
                               State of Florida

                        Opinion filed March 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1703
                      Lower Tribunal No. F15-12613
                          ________________


                           Creary Robinson,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Lody Jean, Judge.

     Creary Robinson, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and LINDSEY and BOKOR, JJ.

     PER CURIAM.

     Affirmed. See Robinson v. State, 278 So. 3d 649 (Fla. 3d DCA 2018).